DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 04/28/2021 have been accepted by the examiner.


Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 04/28/2021. The information disclosed therein was considered.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-13) in the reply filed on 09/12/2022 is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitations in lines 5-6 and 10-11 cites “a latching operation on data”, there is insufficient antecedent basis for this limitation in the claim because “a latching operation on data” is already cited in lines 2-3.  There should be a clear distinguished between all the latching operation by claim “a first, second and third” latching operations.  Furthermore, in lines 11-13 cites “performing, in a third pipe latching operation, a latching operation and an output operation by repeating the first pipe latching operation step and the second pipe latching operation step”, it is unclear on what the “a latching operation” is being done on, is the output operation being done during the third pipe latching operation, or being repeated during a first and second pipe latching operation? Please make any required analogous changes in the dependent claims. Claims 9-13 are rejected because of their dependency to the rejected base claim 8.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 & 8-10 & 13 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Kim et al (US20110188324).
Regarding claim 1, Kim discloses a pipe latch circuit comprising: a first latching circuit group suitable for controlling a latching operation and an output operation for input data based on a plurality of pipe input control signals(FIG 2-4; [0026-0032] 100 comprising 110 I/O and  inputs e.g., GIO_0<8:15>); and a second latching circuit group suitable for controlling a latching operation for data(FIG 4; 200), output by the first latching circuit group(FIG 2 & 4; 200 comprising 210 receiving the output from 100), based on the plurality of pipe input control signals(GI)_0<8_15s) and controlling an output operation based on a plurality of pipe output control signals (FIG 4; [0030-0032];GIO_0<0:7>s, I/O and ADD). 
Regarding claim 2, Kim discloses wherein the first latching circuit group comprises: a first latching circuit suitable for latching the input data based on a first pipe input control signal included in the plurality of pipe input control signals and outputting latched data based on a second pipe input control signal included in the plurality of pipe input control signals(FIG 2- 4; 100 comprising 111-112 & 121-122 based on receiving I/O and GIO_0<8:15>s and outputting the GIO_0<8:15>s to 200, Note there is no specific of what the latches comprise of, and latch is known for receiving data and outputting data); and a second latching circuit suitable for latching the input data based on the second pipe input control signal and outputting latched data based on the first pipe input control signal(FIG 2 & 4;[0032] 200 comprising 211-212 & 221-222 and  receiving GIO_0<8:15>s and from 100 and outputting GIO_0<0:7>s).
Regarding claim 4, Kim discloses further comprising a control signal generation circuit suitable for generating the plurality of pipe input control signals and the plurality of pipe output control signals upon read operation (FIG 2; [0025] 300 input and output data during a read operation).
Regarding claim 5, Kim discloses wherein a number of the plurality of pipe input control signals corresponds to the number of latching circuits included in the first latching circuit group (FIG 2-4; 300 I/0 to 100 with latching circuits in 110).
Regarding claim 6, Kim discloses wherein the number of the plurality of pipe output control signals corresponds to the number of latching circuits included in the second latching circuit group (FIG 2 & 4; 300 I/0 to 200 with latching circuits in 210).
Regarding claim 8, Kim discloses an operating method of a pipe latch circuit, comprising: performing(FIG 2-4; [0032-0039]), in a first pipe latching operation(100 e.g., GI0_0s<8:15), a latching operation and an output operation on input data based on a plurality of pipe input control signals(GI0_0s<8:15 outputted to 200); performing, in a second pipe latching operation, a latching operation on data(FIG 2 & 4; 100 outputting GI0_0s<8:15> and 200 latching operation on data) , output in the first pipe latching operation step, based on the plurality of pipe input control signals and performing an output operation on latched data based on a plurality of pipe output control signals(FIG 2 & 4; 200 receiving GI0_0s<8:15>, latching and outputting GIO_0s<0:7>) ; and performing, in a third pipe latching operation, a latching operation and an output operation by repeating the first pipe latching operation step and the second pipe latching operation step (FIG 2 & 4: picking any different GIO_0s<8:15> and GIO_0s<0:7> e.g., any other from first and second ones). 
Regarding claim 9, Kim discloses further comprising generating the plurality of pipe input control signals and the plurality of pipe output control signals upon read operation (FIG 2-4; [0025 & 0038]; from 300 input and output data during a read operation on 100 and 200)  
Regarding claim 10, Kim discloses wherein the first pipe latching operation step comprises: latching, in a first latching step, the input data in a first latching circuit based on a first pipe input control signal included in the plurality of pipe input control signals (FIG 2-3; 100; GIO_0s<8:15> and GIO_0s<0:7>).; latching, in a second latching step, the input data in a second latching circuit based on a second pipe input control signal included in the plurality of pipe input control signals s(FIG 2-4; 200 receiving GI0_0s<8:15> from 100), outputting, in a first output step, the data latched in the first latching circuit based on the second pipe input control signal; and outputting, in a second output step, the data latched in the second latching circuit based on the first pipe input control signal200 receiving (FIG 2-4; GI0_0s<8:15>, latching and outputting GIO_0s<0:7>).
Regarding claim 13, Kim discloses comprising: performing the first pipe latching operation, the second pipe latching operation and the third pipe latching operation by latching using a plurality of unit latching circuit groups each comprising a plurality of latching circuits that are coupled in series(FIG 2-4; 110 comprising 111 and 112 in series and 120 comprising 1121 and 122 in series and 100 and 200 in series wherein 210 comprising 211 and 212 in series and 220 comprising 222 in series); performing the second pipe latching operation step by using a last unit latching circuit group from which output data is generated(FIG 2& 4; 212); and performing the first pipe latching operation step by using at least one unit latching circuit group coupled to a previous stage of the last unit latching circuit group(FIG 2 & 3; 100 coupled to 200 wherein 112 is coupled to 111). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
Regarding claim 7, Kim discloses each of the first and second latching circuit (FIG 2 & 4; 100 and 200), and he first latching circuit group and the second latching circuit group are coupled by at least one common data transmission line (FIG 2 & 4; the line e.g., GIO_0<8:15>).
However, Kim does not disclose each of the first and second latching circuit groups comprises at least three latching circuits. However, the particular placement of having plurality latches in each latch devices was held to be an obvious matter of design choice, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Kim’s teachings to include multiple latches. (See MPEP 2144.04). 

Claims 2-7 are rejected because of their dependency to the rejected base claim 1 & 9-13 are rejected because of their dependency to the rejected base claim 8.


Claim Objections

 Claims 3 & 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al (US20070070676 FIG 2 & 9; comprising plurality of pipe latches, wherein each latch comprising plurality of latches e.g., FIG 9).  
Kim et al (US20190325925 FIG 1; discloses PIN<1:4> Pout<1:4> and generating LD<1:4> and DOUT<1:4>). 
Park et al (US20150302915 FIG 3 & US20040240302 FIG 4), Lee et al (US20070070713 FIG 13), Lim et al (US20140347939 FIG 1 & 7) & Manning et al (US6310816 FIG 4).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827